        Case 17-61467        Doc 60        Filed 12/01/18 Entered 12/02/18 01:02:32                   Desc Imaged
                                          Certificate of Notice Page 1 of 3




                  SIGNED November 29, 2018
                  THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
                  PLEASE SEE DOCKET FOR ENTRY DATE.




                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT OF VIRGINIA

 In re: Raymond Leon Wright Jr.                                CASE NO. 17−61467

                              Debtor(s)                        CHAPTER 13
                                               ORDER DISMISSING CASE
           For the reasons set forth in the Notice or Motion, and for good cause shown, it is

                                                       ORDERED

that the above case(s) and all related pending motions and adversary proceedings arising therein, unless on appeal, be,

and the same hereby are, dismissed.

           It is further
                                                       ORDERED

that upon the trustee filing a final report herein, the same shall be deemed approved without further order, trustee's

bond shall be released and the trustee shall be discharged from further liability herein unless proper objection is

made to said final report within thirty (30) days after filing of same or such extended time as may be granted upon

proper application made within said thirty (30) day period. If the Discharge Order has been issued,

the same is recinded.

           If the case is a Chapter 13 case, it is further

                                                       ORDERED

that the employer, if heretofore ordered to do so, shall cease making deductions from debtor(s)' wages to be paid to

the trustee. In the alternative, if the debtor(s) established electronic payments to be paid to the trustee, the debtor

or the trustee, if able, should immediately cease all future scheduled payments, if any.

           Service of a copy of this Order shall be by mail to the debtor(s), attorney for the debtor(s),

trustee, employer, if applicable, U.S. Trustee, and all parties on the current mailing matrix.

van02

                                                   **END OF ORDER**
        Case 17-61467       Doc 60     Filed 12/01/18 Entered 12/02/18 01:02:32            Desc Imaged
                                      Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Western District of Virginia
In re:                                                                                Case No. 17-61467-rbc
Raymond Leon Wright, Jr.                                                              Chapter 13
Karen Lanette Wright
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0423-6          User: jamesc                 Page 1 of 2                  Date Rcvd: Nov 29, 2018
                              Form ID: van02               Total Noticed: 38


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 01, 2018.
db/jdb         +Raymond Leon Wright, Jr.,    Karen Lanette Wright,    1260 Greenhouse Road,
                 Rustburg, VA 24588-3769
cr             +WELLS FARGO BANK, N.A.,    BWW Law Group, LLC,    8100 Three Chopt Rd., Suite 240,
                 Richmond, VA 23229-4833
4474158        +Allied Cash Advance,    645 Oakley Avenue Suite B,    Lynchburg, VA 24501-3617
4608578        +CVCC,   3506 Wards Road,    Lynchburg,VA 24502-2448
4466566        +Centra Health,    2301 Langhorne Road,    Lynchburg, VA 24501-1546
4466567        +Centra Health Emergency Services,     2301 Langhorne Road,    Lynchburg, VA 24501-1546
4474931        +Clerk, U.S. Bankruptcy Court,    210 Church Street, S.W.,     Roanoke, VA 24011-1525
4466568        +Credit Acceptance,    25505 West 12 Mile Rd,    Suite 3000,    Southfield, MI 48034-8331
4466572       ++FOCUSED RECOVERY SOLUTIONS,    9701 METROPOLITAN COURT,     STE B,    RICHMOND VA 23236-3690
               (address filed with court: Focused Recovery Solutions,       9701-Metropolitan Ct,    Ste B,
                 Richmond, VA 23236)
4489376        +Karl A Moses, Jr,    Atty for Wells Fargo Bank, NA,    BWW Law Group, LLC,
                 8100 Three Chopt Rd, Suite 240,    Richmond, VA 23229-4833
4466574         Lendmark Financial Services,    Registered Agent: CT CORPORATION SYSTEM,
                 4701 Cox Road, Ste 301,    Glen Allen, VA 23060-6802
4466577       ++MID ATLANTIC FINANCE,    4592 ULMERTON ROAD,    CLEARWATER FL 33762-4107
               (address filed with court: Mid Atlantic Finance,      4592 Ulmerton Rd Ste 200,
                 Clearwater, FL 33762)
4466575        +Med Data Systems,    Attn Bankruptcy,    2001 9th Ave Ste 312,     Vero Beach, FL 32960-6413
4466576        +Mid America Bk/total C,    5109 S Broadband Ln,    Sioux Falls, SD 57108-2208
4466580        +Radiology Associates of Lynchburg,     113 Nationwide Drive,    Lynchburg, VA 24502-4272
4466581        +SCA Credit Svcs,    1502 Williamson Road,    Roanoke, VA 24012-5100
4466585       ++SPRINT NEXTEL CORRESPONDENCE,    ATTN BANKRUPTCY DEPT,     PO BOX 7949,
                 OVERLAND PARK KS 66207-0949
               (address filed with court: Sprint,      PO Box 96028,   Charlotte, NC 28296-0000)
4466583        +Simply Self Storage,    22195 Timberlake Rd,    Lynchburg, VA 24502-7300
4466584        +Source Receivables Mgmy, Llc,    PO Box 4068,    Greensboro, NC 27404-4068
4466587         Wells Fargo Home Mortgage,    Written Correspondence Resolutions,      MAC#2302-04E,
                 DesMoines, IA 50306
4474159        +Yarborough Refrigeration, Inc.,    37 Slope Lane,    Evington, VA 24550-2199

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4517254        +EDI: CINGMIDLAND.COM Nov 30 2018 02:54:00       AT&T Mobility II LLC,    %AT&T SERVICES INC.,
                 KAREN A. CAVAGNARO LEAD PARALEGAL,      ONE AT&T WAY, SUITE 3A104,    BEDMINSTER, NJ 07921-2693
4474157        +EDI: ACECASHXPRESS.COM Nov 30 2018 02:58:00       Ace Cash Express,    2154 Wards Road, Ste. A,
                 Lynchburg, VA 24502-5312
4466565        +E-mail/Text: opsqa_usbankruptcy@cashnetusa.com Nov 29 2018 21:59:47        Cash Net, USA,
                 175W Jackson Blvd, Suite 1000,    Chicago, IL 60604-2863
4466569        +EDI: RCSFNBMARIN.COM Nov 30 2018 02:55:00       Credit One Bank Na,    PO Box 98873,
                 Las Vegas, NV 89193-8873
4466570        +EDI: RCSFNBMARIN.COM Nov 30 2018 02:55:00       Credit One Bank*,    PO Box 98873,
                 Las Vegas, NV 89193-8873
4466571        +E-mail/Text: bknotice@ercbpo.com Nov 29 2018 21:59:58        ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Rd,    Jacksonville, FL 32256-7412
4466573        +EDI: IRS.COM Nov 30 2018 02:58:00       Internal Revenue Service***,    P O Box 7346,
                 Philadelphia, PA 19101-7346
4482810         E-mail/Text: ktramble@lendmarkfinancial.com Nov 29 2018 21:59:41
                 Lendmark Financial Services, LLC,    2118 Usher Street,     Covington GA 30014
4489336        +EDI: MID8.COM Nov 30 2018 02:54:00       MIDLAND FUNDING LLC,    PO BOX 2011,
                 WARREN, MI 48090-2011
4466578        +EDI: MID8.COM Nov 30 2018 02:54:00       Midland Funding,    Attn: Bankruptcy,    PO Box 939069,
                 San Diego, CA 92193-9069
4496984        +E-mail/Text: ecfbankruptcy@progleasing.com Nov 29 2018 21:59:58        NPRTO South-East, LLC,
                 256 West Data Drive,    Draper, UT 84020-2315
4466579         E-mail/Text: ecfbankruptcy@progleasing.com Nov 29 2018 21:59:58        Progressive Leasing,
                 10619 South Jordan Gateway STE 100,     South Jordan, UT 84095
4466582        +E-mail/Text: bankruptcy@schewel.com Nov 29 2018 22:00:15        Schewel Furniture,
                 7007 Timberlake Rd,    Lynchburg, VA 24502-2332
4478899         E-mail/Text: bankruptcy@schewel.com Nov 29 2018 22:00:15        Schewel Furniture Company, Inc.,
                 Attn: Rachel Kubik,    PO Box 6120,    Lynchburg, VA 24505-6120
4466586        +E-mail/Text: bkr@taxva.com Nov 29 2018 22:00:07       Va Department Of Taxation*,
                 Taxing Authority Consulting Services, PC,     P O Box 2156,    Richmond, VA 23218-2156
4505517         EDI: WFFC.COM Nov 30 2018 02:58:00       Wells Fargo Bank, N.A.,    Default Document Processing,
                 N9286 01Y,   1000 Blue Gentian Road,     Eagan, MN 55121 7700
4466588        +E-mail/Text: ebankruptcy@woodforest.com Nov 29 2018 22:00:01        Woodforest Bank,
                 197 Madison Heights,    Madison Heights, VA 24572-6243
                                                                                                TOTAL: 17

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                        TOTAL: 0
          Case 17-61467            Doc 60       Filed 12/01/18 Entered 12/02/18 01:02:32                         Desc Imaged
                                               Certificate of Notice Page 3 of 3


District/off: 0423-6                  User: jamesc                       Page 2 of 2                          Date Rcvd: Nov 29, 2018
                                      Form ID: van02                     Total Noticed: 38


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 01, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 29, 2018 at the address(es) listed below:
              David E. Wright    on behalf of Joint Debtor Karen Lanette Wright ecf@coxlawgroup.com,
               clgecf@gmail.com
              David E. Wright    on behalf of Debtor Raymond Leon Wright, Jr. ecf@coxlawgroup.com,
               clgecf@gmail.com
              H. David Cox    on behalf of Joint Debtor Karen Lanette Wright ecf@coxlawgroup.com,
               clgecf@gmail.com
              H. David Cox    on behalf of Debtor Raymond Leon Wright, Jr. ecf@coxlawgroup.com, clgecf@gmail.com
              Heidi B. Shafer    on behalf of Joint Debtor Karen Lanette Wright ecf@coxlawgroup.com,
               clgecf@gmail.com
              Heidi B. Shafer    on behalf of Debtor Raymond Leon Wright, Jr. ecf@coxlawgroup.com,
               clgecf@gmail.com
              Herbert L Beskin(82)    hbeskin@cvillech13.net, bss@cvillech13.net
              Janice Hansen     on behalf of Joint Debtor Karen Lanette Wright ecf@coxlawgroup.com,
               clgecf@gmail.com
              Janice Hansen     on behalf of Debtor Raymond Leon Wright, Jr. ecf@coxlawgroup.com,
               clgecf@gmail.com
              Karl Anthony Moses, Jr.    on behalf of Creditor    WELLS FARGO BANK, N.A.
               bkvaecfupdates@bww-law.com, karl.moses@bww-law.com
              Lauren French     on behalf of Creditor    WELLS FARGO BANK, N.A. lauren.french@bww-law.com,
               bkvaecfupdates@bww-law.com;laurenfrenchesq@gmail.com
              USTrustee    USTPRegion04.RN.ECF@usdoj.gov
                                                                                              TOTAL: 12
